Citation Nr: 1640372	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  14-00 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for lung disability, claimed as asbestosis and lung cancer.

2.  Entitlement to service connection for lung disability, including asbestosis, lung cancer, and chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, including major depressive disorder, to include as secondary to lung disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In February 2011, the RO denied the Veteran's application to reopen his previously denied claim for service connection for asbestosis and lung cancer.  The RO separately denied a claim for service connection for COPD in June 2011.  This action was consistent with Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), in which the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims for purposes of VA benefits.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Given the tension between Boggs and Clemons, the Board finds that in the circumstances of this case, the appropriate action is to reopen the claim for service connection for asbestosis and lung cancer and to recharacterize the reopened claim on appeal as indicated on the title page to include all post-service lung disorders for which the Veteran has been diagnosed.

Regarding the Veteran's claims for service connection for a PTSD and major depressive disorder, the issue of service connection for PTSD can be finally adjudicated; however, the issue of service connection for major depressive disorder must be remanded.  Therefore, the Board will bifurcate the issues and adjudicate them separately.   See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012) (VA is free to dismember a claim and adjudicate it in separate pieces); see also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The issues of entitlement to service connection for a lung disability and an acquired psychiatric disability other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed October 2008 decision, the RO denied the Veteran's claim for service connection for lung cancer/asbestosis; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2.  The evidence received since the October 2008 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for lung cancer/asbestosis, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has not had PTSD during the pendency of his claim or prior thereto.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for lung cancer/asbestosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

Regarding the petition to reopen, the Board concludes that the VCAA does not preclude the Board from determining whether new and material evidence has been received sufficient to reopen the claim for lung cancer/asbestosis.  This is so because the Board is reopening the claim and a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Regarding the claim for service connection for PTSD, the record reflects that the RO provided the Veteran with the requisite notice in letters dated May 2009 and June 2009, prior to the initial November 2009 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was provided VA examinations in September 2010 and November 2013.  For the reasons indicated in the discussion below, these examinations are adequate to make a determination on the claim for service connection for PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.

II.  New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The RO denied service connection for lung cancer/asbestosis in an October 2008 rating decision, finding that there was no evidence of a current diagnosis.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the October 2008 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the October 2008 denial of the claim for lung cancer/asbestosis includes a December 2012 VA respiratory examination report.  While the November 2009 VA examiner offered negative nexus opinions regarding the relationship between the Veteran's claimed lung cancer/asbestosis and service, this evidence relates to the basis for the prior denial and could reasonably substantiate the claim by triggering the VA's duty to assist. Shade, 24 Vet. App. at 118.

For these reasons, the Board finds that the additional evidence received since the previous denial is new and material.  The criteria for reopening the claim for service connection for lung disability have therefore been met.

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2015). 

There are, however, particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347   (Fed. Cir. 2010).  Those requirements are: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a) (2015); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2015).  38 C.F.R. § 4.125 (2015) provides that if a diagnosis of a mental disorder does not conform to the Diagnostic and Statistical Manual (Fifth Edition) (DSM-5) or is not supported by findings in an examination report, the report should be returned to the examiner to substantiate the diagnosis.  In this case, however, as shown below, there is no medical evidence diagnosing PTSD.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).

Turning to the evidence of record, the Veteran submitted a claim for service connection for PTSD in April 2009.  In his claim, the Veteran stated that he had an appointment with a nurse practitioner, who recommended that the Veteran claim disability compensation for PTSD.  The claim also stated that the Veteran was scheduled for an additional appointment to continue evaluation of PTSD.

VA treatment records reflect that the Veteran presented with complaints of depression and nervousness in February 2009.  The examining nurse practitioner noted symptoms of depression and anxiety, as well as positive PTSD and depression screens.  Later that month, the Veteran received a mental health diagnostic evaluation, which resulted in a diagnosis of major depressive disorder; R/O (rule out) PTSD.  

The Veteran presented for an additional mental health evaluation with a psychiatrist in May 2009.  Following the psychological interview, the examiner diagnosed probable depression and noted that he would not make a diagnosis of PTSD related to Vietnam or military experiences.

Subsequent VA mental health treatment notes indicate continuing treatment for a diagnosis of major depressive disorder.

The Veteran was afforded PTSD examinations in September 2010 and November 2013.  The September 2010 and November 2013 VA examiners rendered Axis I diagnoses of simple phobia and depressive disorder.  During both examinations, the Veteran reported experiencing highly stressful events during service.  The examiners found that the Veteran's description of one particular incident, wherein he fell overboard the ship, was consistent with Criterion A for PTSD.   However, both examiners found that the remaining criteria were not met, and thus opined the Veteran did not meet the criteria for PTSD.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does has not had PTSD at any time during the pendency of the claim or prior thereto.  Although there was a positive PTSD screen, there was no detailed explanation for the basis for this conclusion.  In contrast, the September 2010 and November 2013 VA examiners based their conclusions on detailed examination findings and explained why they concluded a PTSD diagnosis was not warranted.  These conclusions as to a lack of PTSD are therefore of greater probative weight than the positive PTSD screen.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning.

The weight of the evidence thus reflects that the Veteran has not had PTSD during the pendency of the claim.  Consequently, the first element of the service connection claim has not been met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  In addition, the evidence does not reflect that the Veteran had PTSD any time prior to the pendency of the claim.  See Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

The only other evidence in the claims file supporting the existence of a disability manifested by PTSD is the Veteran's own statements.  Veterans are competent to testify as to some matters of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  With regard to PTSD, however, the regulation specifically requires medical evidence of this disability, see 38 C.F.R. § 3.304(f), and the precise nature of a psychiatric disorder is the type of complex question as to which lay evidence is not competent.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The Veteran's testimony is therefore not competent in this regard.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran has not had PTSD.  Accordingly, because the first element required for service connection - presence of a current disability - has not been satisfied, the Veteran's claim of entitlement to service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for lung disability is reopened.

Entitlement to service connection for PTSD is denied.


REMAND

Regarding the reopened claim for lung disability, the Veteran was afforded a VA respiratory examination in December 2012.  The examiner diagnosed COPD, posterior pleural thickening and pulmonary nodularity and opined that those diagnoses are not related to asbestos exposure.   However, the examiner failed to render an opinion as to whether the diagnoses were related to service.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v Derwinski, 1 Vet. App. 171 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As this opinion does not adequately address direct service connection, an addendum is required.

With regard to the claim for acquired psychiatric disability other than PTSD, medical and lay evidence of record suggests that the Veteran's diagnosed major depressive disorder may be associated with his current lung disability.  Thus, the issue of entitlement to service connection for acquired psychiatric disability other than PTSD is inextricably intertwined with the Board's decision to remand the issue of entitlement to service connection for lung disability.   See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). It is therefore appropriate to defer consideration of the acquired psychiatric disability claim until the development requested for the issue of entitlement to service connection for lung disability is complete.  Accordingly, a decision on the claim for service connection for acquired psychiatric disability other than PTSD is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.   Return the claims file, including a copy of this Remand, to the December 2012 VA examiner (or appropriate substitute) for a supplemental opinion regarding the etiology of the Veteran's diagnosed lung disability.

The examiner should identify any and all lung disorders the Veteran has had at any time since he filed his initial claim in 2008. The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lung disorder, specifically COPD, had onset during the Veteran's active service or was caused by his active service.

2.  If entitlement to service connection for a lung disability is granted, conduct all development deemed appropriate, to include obtaining a VA medical opinion with regard to the claim for service connection for an acquired psychiatric disability other than PTSD, including major depressive disorder, to include as secondary to lung disability.

3.  Thereafter, readjudicate the claims for service connection for lung disability and an acquired psychiatric disability other than PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representatives should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


